Mallard, C.J.
This case was tried and judgment entered under date of 9 August 1968. The record on appeal was not docketed in the Court of Appeals within the time permitted under Rule- 5 of the Rules of Practice in the Court of Appeals. The ninety days allowed in Rule 5 for docketing the record on appeal in this case expired on Thursday, 7 November 1968. The record on appeal was not docketed until 11 November 1968. No order was entered extending the time in which to docket the record on appeal. Under Rule 48, the case is subject to dismissal and should be and is dismissed by this Court ex mero motu for failure to comply with the rules.
However, we have also reviewed the record before us and find no prejudicial error. We think the judgment of the District Court is correct.
Appeal dismissed.
Britt and Pareer, JJ., concur.